Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not disclose or suggest:
“An apparatus comprising:
one or more processors to:
track data associated with movement of a computing device accessible to a user;
evaluate the data and compare a latency with latency thresholds, wherein the data indicates the latency and the latency thresholds associated with a frame, wherein the latency is estimated based on one or more of an estimated frame size, a motion speed, or a wireless link throughput, and wherein the latency thresholds are estimated based on the data such that that the frame is presented and not skipped at the computing device;
maintain a current video encoding rate, if the latency is lower than a first latency threshold and greater than a second latency threshold;
decrease the current video encoding rate, if the latency is equal to or greater than the first latency threshold;
increase the current video encoding rate if the latency is lower than the second latency threshold; and
present the frame at the computing device including a wearable device or a mobile device” as in claim 1 and the similar language in the independent claims 27 and 34.

Claims 20-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426